Affirmed as Modified; Opinion Filed November 27, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00532-CR

                               MARTIN RAMIREZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F11-51959-L

                              MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice Myers

       Martin Ramirez appeals from the adjudication of his guilt for indecency with a child. In

two points of error, appellant contends the judgment should be modified to correctly reflect his

plea to the motion to adjudicate and to show the conditions of community supervision he was

found to have violated. We modify the trial court’s judgment and affirm as modified.

       Appellant waived a jury and pleaded guilty to indecency with a child by contact. See

TEX. PENAL CODE ANN. § 21.11(a) (West 2011). The trial court deferred adjudicating guilt and

placed appellant on ten years’ community supervision. The State later moved to adjudicate guilt,

alleging appellant violated condition (b) by testing positive for THC; condition (h) by failing to
pay costs and fines; condition (x) by viewing pornography; and condition (aa) by failing to

complete sex offender treatment. In a hearing on the motion, appellant pleaded true to violating

conditions (b) and (aa) and pleaded not true to violating conditions (h) and (x). The trial court

found that appellant violated conditions (b) and (aa), granted the State’s motion, adjudicated

appellant guilty, and assessed punishment at ten years’ imprisonment.

       In two points of error, appellant asks that we modify the judgment to reflect he pleaded

not true to two of the allegations in the State’s motion to adjudicate and pleaded true to two

allegations in the motion, and to show the conditions of community supervision he was found to

have violated. The State agrees the judgment should be modified as appellant requests.

       The judgment states appellant’s plea to the motion to adjudicate was “true,” and that he

violated the terms and conditions of community supervision “as set out in the State’s original

motion to adjudicate guilt,” implying that the trial court found all of the allegations in the motion

to adjudicate true. The record, however, reflects that the trial court found appellant’s pleas of

true to have been freely and voluntarily made and granted the State’s motion to adjudicate based

on appellant’s pleas of true. The trial court made no findings regarding the allegations to which

appellant pleaded not true. Accordingly, the trial court’s judgment does not correctly reflect

appellant’s pleas or the trial court’s findings. Accordingly, we sustain appellant’s points of error.

       We modify the judgment to show the plea to the motion of adjudicate was “True to

Conditions (b) and (aa); Not True to Conditions (h) and (x).” See TEX. R. APP. P. 43.2(b);

Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at 529–30. We further modify the judgment

to show that while on community supervision, appellant violated Conditions (b) and (aa).




                                                 -2-
       As modified, we affirm the trial court’s judgments.



                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130532F.U05




                                              -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


MARTIN RAMIREZ, Appellant                          Appeal from the Criminal District Court
                                                   No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00532-CR       V.                        F11-51959-L).
                                                   Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “True to
Conditions (b), (aa); Not True to Conditions (h), (x).”

      The section entitled “(5) While on community supervision, Defendant” is modified to
show “(5) White on community supervision, Defendant violated Conditions (b) and (aa) of
community supervision as set out in the State’s Original Motion to Adjudicate Guilt.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered November 27, 2013.



                                                          /Lana Myers
                                                          LANA MYERS
                                                          JUSTICE




                                             -4-